PER CURIAM.
This is an appeal from a final judgment awarding the plaintiff-appellant $2500 damages, which he claims to be grossly inadequate.
The father of the minor plaintiff was .awarded $7500 for expenses and loss of services of his minor son. There is a good deal of conflicting testimony in the record as to the 'plaintiff’s physical condition and as to his earning capacity in the future.
The trial judge, who heard the case, denied the motion for a new trial.
We do not decide this case on what this court would have decided had they tried the case, hut on whether we can say, after viewing the record, that the jury of reasonable men could not have found the verdict they returned. Cf. Utley v. Southern Metal Products Co., Fla.App.1959, 116 So.2d 28. Also, the motion for new trial is directed to the sound discretion of the trial judge and his ruling will not be disturbed unless discretion is clearly shown to have been abused. See: Freeman v. Bandlow, Fla.App.1962, 143 So.2d 547.
After reviewing the record, we cannot say that the jury could not have found the verdict returned. The trial judge did not abuse his discretion in denying the motion for new trial.
Affirmed.
ALLEN, C. J., LILES, J., and WEHLE, VICTOR O., Associate Judge, concur.